89 F.3d 830
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Luellen DAVIS, Defendant-Appellant.
No. 96-6273.
United States Court of Appeals, Fourth Circuit.
Submitted June 11, 1996.Decided June 25, 1996.

Luellen Davis, Appellant Pro Se.  Matthew Raymond Hawley, Jr., Assistant United States Attorney, Greenville, South Carolina, for Appellee.
Before WILKINS and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
Dismissed by unpublished per curiam opinion.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. § 2255 (1988) motion.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court.   United States v. Davis, Nos.  CR-92-366;  CA-96-85-20-6 (D.S.C. Feb. 1, 1996).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED